DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In view of Step 2A, Prong One, the claims are specifically directed to an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites 
selecting a portion of the realizations in a reduced dimensional space to preserve an amount of the uncertainty;
optimizing an objective function based at least in part on the selected portion of the realizations;
generating at least a portion of a field operations plan based at least in part on at least a portion of the parameter values
The limitation of “selecting a portion of the realizations in a reduced dimensional space to preserve an amount of the uncertainty;” is a process that, under its broadest reasonable 
In view of Step 2A, Prong 2, this judicial exception is not integrated into a practical application because the additional element of “receiving realizations of a model of a reservoir that comprises at least one well wherein the realizations represent uncertainty in a multidimensional space” is viewed as insignificant extra-solution activity of mere data gathering 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are viewed as insignificant extra-solution activity and generally linking the abstract idea to a field of use as shown in the Step 2A, Prong 2 analysis. When viewed individually and as a whole, the claim does not amount to significantly more than the abstract idea. The claim is not patent eligible.

Claims 2-16 further limit the mental processes and mathematical concept abstract idea with limitations that can practically be performed in the mind and/or are mathematical concepts and therefore are viewed as not being significantly more than the abstract idea.

Claim 14 further recites the additional element of rendering a graphical user interface to display however this element is viewed as insignificant extra solution activity amounting to mere data output that does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (see MPEP 2106.05(g)).



Claim 20 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer readable storage media could be interpreted, based on the specification, to be a transitory medium, i.e. carrier wave or signal. Looking to page 9, paragraph [0041] recites “As an example, a computer-readable medium (CRM) may be a computer-readable storage medium that is non-transitory and not a carrier wave and not a signal.” This paragraph recites one example of what it could be and however transitory medium are not excluded. Given this definition the claimed computer 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 
Amendment to include the term "non-transitory” is required.

	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Rahim et al. ("Reservoir geological uncertainty reduction: an optimization-based method using multiple static measures." Mathematical Geosciences 47.4 (2015): 373-396.), hereinafter Rahim, in view of Lee et al. (US 20110307230 A1), hereinafter Lee.
Regarding claim 1, Rahim teaches a method comprising:
receiving realizations of a model of a reservoir  that comprises at least one well (Rahim pg. 382 para 3 “To study the proposed geological realization reduction method, a three-dimensional reservoir model with a grid size of 60 × 220 × 5 (66,000 total cells) and cell sizes of 6.096 m × 3.048 m × 0.6096 m is investigated in this section. The reservoir has one vertical injector well placed at grid position [30 110] and four vertical producer wells.” And pg. 383 last In this study, 100 realizations were generated for realization reduction. For each realization, porosity values of the reservoir grid were generated in MRST using a built-in function ‘Gaussian Field’ with a range parameter of [0.2 0.4].”) wherein the realizations represent uncertainty in a multidimensional space (pg. 373 para 2 “To represent the geological uncertainty, multiple geological realizations are usually generated using geostatistical tools so as to obtain a broad range of possible geological properties for a reservoir.” And pg. 386 para 2 “Classical Multidimensional Scaling (MDS) was used to transform the dissimilarity matrix into reduced dimensional data in Euclidean space”);
selecting a portion of the realizations in a reduced dimensional space to preserve an amount of the uncertainty (Rahim pg. 385 para 3 “The static measure-based ranking method was applied next to obtain a subset of selected realizations from the superset of 100 realizations.” And pg. 386 para 2 “Classical  multidimensional Scaling (MDS) was used to transform the dissimilarity matrix into reduced dimensional data in Euclidean space.” And pg. 392 para 1“In this study, a mixed-integer linear optimization model is proposed to reduce the geological uncertainty in reservoir simulations by selecting a small subset of realizations from a larger superset of realizations. The proposed realization reduction method minimizes the probability distance between the original distribution of the superset of realizations and that of the reduced subset of realizations.”);
optimizing an objective function based at least in part on the selected portion of the realizations (Rahim pg. 380 para 2 “The proposed realization selection/reduction method is based on a constrained mixed-integer linear optimization technique, and it minimizes the Kantorovich distance between the original distribution and the reduced distribution as explained in previous subsection. Details on the proposed optimization model are stated below.” And pg. 381 “The objective function of the proposed realization reduction algorithm is to minimize the Kantorovich distance between the original distribution and the reduced distribution, which is given in Eq. (16)” and “With the introduction of variables yi and vi,i _ , the proposed optimization model will generate the optimal S that leads to the minimum Kantorovich distance as explained by the following constraints”); and
generating at least a portion of a field operations plan (pg. 392 para 1 “The proposed method will be very useful for quantifying uncertainty in reservoir performance and reservoir development decision-making”).
Rahim does not appear to explicitly disclose outputting parameter values for the optimized objective function and generating at least a portion of a field operations plan based at least in part on at least a portion of the parameter values.
However, Lee teaches outputting parameter values for the optimized objective function ([0062] “In certain exemplary embodiments, the reservoir and/or surface facility parameter input data, generated by the optimization method of step 120, is optionally provided to the high fidelity model(s) of step 130. The high fidelity model is used to simulate the reservoir and/or surface facilities under these conditions. This simulation generates a corresponding high fidelity output data, which may also be referred to as the reservoir and/or surface facility property input data. A determination is then made as to whether the output of the high fidelity model(s) is(are) substantially consistent with the prediction from step 120.” And [0063] “Once the prediction from step 120 is consistent with the output of the high fidelity model(s) of step 130, the model for optimization is again solved to generate an output which may include a final development plan at step 125.”)and generating at least a portion of a field operations plan based at least in part on at least a portion of the parameter Once the prediction from step 120 is consistent with the output of the high fidelity model(s) of step 130, the model for optimization is again solved to generate an output which may include a final development plan at step 125. The output may be used to generate reports, calculations, tables, figures, charts, etc. for the analysis of development planning or reservoir management under data uncertainty.”).
Lee also teaches a reduced dimensional space in order to make the process numerically tractable ([0043] “The uncertainty variables determined from step 110 are input into step 115. In step 115, the uncertainty variables are analyzed using existing or specially constructed reservoir models. The dimensions of the reservoir models often must be reduced substantially in order to make the optimization process numerically tractable.”).
Rahim and Lee are analogous art because they are from the same field of endeavor of reservoir modeling  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization modeling method disclosed by Rahim with the output and plan generation disclosed by Lee.
 One of ordinary skill in the art would have been motivated to make this modification in order to aid reservoir development planning and provide decision support (Lee [0015]).

Regarding claim 2, the references teach the method of claim 1. Rahim further teaches wherein the realizations of the model comprise randomly generated realizations (Rahim pg. 374 para 2 “To represent the geological uncertainty, multiple geological realizations are usually generated using geostatistical tools so as to obtain a broad range of possible geological properties for a reservoir. However, reservoir flow simulations cannot be run for all of the possible realizations due to the significant computer processing time. Therefore, in practice, only a small number of geological realizations are chosen to perform reservoir simulations to obtain a reservoir performance model which incorporates geological uncertainty. Various methods for selecting geological realizations exist in the literature and can be broadly classified as follows: random selection method, static measure-based ranking method, distance-based kernel clustering technique and probability distance-based realization reduction method.” And pg. 387 para 1 “4.4 Random Selection A subset of realizations was selected randomly to compare with the proposed method. Random permutation was used to generate 10 realization IDs from the superset. The realization ID, NPV and COP values from equiprobable randomly selected realizations are given in Table 4.”).

Regarding claim 3, the references teach the method of claim 1. Rahim further teaches wherein the selecting comprises multidimensional scaling of the realizations to the reduced dimensional space (Rahim pg. 375 para 2 “The distance-based kernel clustering method has also received lots of attention in the past. Scheidt and Caers (2009) used simplified streamline simulation results to compute the distance between realizations and to form a distance matrix. The uncertainty associated with the distance matrix is modelled using multidimensional scaling and kernel techniques. The superset of realizations is grouped into clusters using kernel k-means clustering, and a subset of selected realizations can be extracted from the clusters.” And pg. 386 “Classical Multidimensional Scaling (MDS) was used to transform the dissimilarity matrix into reduced dimensional data in Euclidean space”) wherein the reduced dimensional space is a metric space (see metric parameters in Table 1 and Table 3).

Regarding claim 10, the references teach the method of claim 1. Rahim does not appear to explicitly teach wherein the optimizing the objective function optimizes cumulative production of hydrocarbons from the reservoir.
However Lee further teaches wherein the optimizing the objective function optimizes cumulative production of hydrocarbons from the reservoir ([0005] “Optimization of reservoir development planning and production can be affected by a number of factors.” And [0020] “A reservoir development plan may be formulated based on the optimized model results. Hydrocarbon resources may be developed from the reservoir according to the reservoir development plan” And [0054] “The recourse based optimization model may include long term planning of investment, production, or development, in which fixed decisions occur in stages over time.”).

Regarding claim 15, the references teach the method of claim 1. Rahim does not appear to explicitly teach wherein generating at least a portion of a field operations plan comprising auditing the parameter values for a plurality of the realizations.
However, Lee further teaches wherein generating at least a portion of a field operations plan comprising auditing the parameter values for a plurality of the realizations ([0059] “At step 125, the results from step 120 are reviewed to ensure consistency and to check that the various models have retained the key features identified in step 105. Causal relationships between knowns (or narrowed unknowns) and unknowns and the distributions of the results, as identified by step 115, are checked for consistency. If the review process determines that the objective is not met, or that the results are inconsistent, the results from step 120 may be input into step 115 and the model may be updated to produce another set of proxy models to be optimized. This iteration may be repeated until the objective of the study is satisfied and the results check for consistency.”).

Regarding claim 17, the references teach a system comprising: a processor; memory accessible by the processor; processor-executable instructions stored in the memory and executable to instruct the system (Rahim pg. 385 para 2 “The optimization problem was solved using the CPLEX solver in a desktop computer with a 3.2 GHz processor and 8 GB memory”) to: receive realizations of a model of a reservoir that comprises at least one well wherein the realizations represent uncertainty in a multidimensional space; select a portion of the realizations in a reduced dimensional space to preserve an amount of the uncertainty; optimize an objective function based at least in part on the selected portion of the realizations; output parameter values for the optimized objective function; and generate at least a portion of a field operations plan based at   least in part on at least a portion of the parameter values (see rejection claim 1).

Regarding claim 20, the references teach one or more computer-readable storage media comprising processor executable instructions to instruct a computing system to: receive realizations of a model of a reservoir that comprises at least one well wherein the realizations represent uncertainty in a multidimensional space; select a portion of the realizations in a reduced dimensional space to preserve an amount of the uncertainty; optimize an objective see rejection claim 17).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being obvious over Rahim in view of Lee and in further view of Bertoncello et al. ("Global sensitivity analysis on a hybrid geostatistical model using a distance-based approach."), hereinafter Bertoncello.
Regarding claim 4, Rahim in combination with Lee teaches the method of claim 1.
Rahim in combination with Lee does not appear to explicitly disclose performing a sensitivity analysis on the realizations of the model.
However, Bertoncello teaches performing a sensitivity analysis on the realizations of the model (Bertoncello pg. 7 para 2 “We use global sensitivity analysis to study the output when the input parameters are varied over their entire allowable range. The method has been successfully applied by Scheidt and Caers (2009) to study the sensitivity of a reservoir flow behavior in term channel characteristics (fig. 5).” And Pg. 7 para 3 “Starting with multiple reservoirs generated with the hybrid model, a dissimilarity distance matrix is computed. Depending on the distance chosen (for example Euclidean or Haussdorff distance), this matrix describes how similar the models in term of structural features, geophysical response or flow properties (Suzuki, 2008).” And Pg. 8 para 1 “The distance matrix is then used to map all realizations into a Euclidian Space R, using the MDS method (multidimensional scaling). The result is a set of points in n-dimensional space, where each point represents a stratigraphic model. The spatial arrangement of the points corresponds as much as possible to the dissimilarity between models with the distance defined.” And Figure 5 Methodology of the sensitivity analysis. The aim of this workflow is to account for the non-linearity of the response while removing noise effect due to the spatial uncertainty).
Rahim, Lee and Bertoncello are analogous art because they are from the same field of endeavor of reservoir modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the realization reduction disclosed by Rahim in combination with Lee with the sensitivity analysis disclosed by Bertoncello.
 One of ordinary skill in the art would have been motivated to make this modification in order to determine which parameters are most impacting the data fit and hence focusing on those few parameters to solve the inverse problem through optimization (Bertoncello pg. 2 para 1).

Regarding claim 5, the references teach the method of claim 4. Rahim in combination with Lee does not appear to explicitly teach wherein the selecting comprises multidimensional scaling based at least in part on performing the sensitivity analysis.
However Bertoncello further teaches wherein the selecting comprises multidimensional scaling based at least in part on performing the sensitivity analysis (pg. 7 para 2 “We use global sensitivity analysis to study the output when the input parameters are varied over their entire allowable range. The method has been successfully applied by Scheidt and Caers (2009) to study the sensitivity of a reservoir flow behavior in term channel characteristics (fig. 5).” And Pg. 7 para 3 “Starting with multiple reservoirs generated with the hybrid model, a dissimilarity distance matrix is computed. Depending on the distance chosen (for example Euclidean or Haussdorff distance), this matrix describes how similar the models in term of structural features, geophysical response or flow properties (Suzuki, 2008).” And Pg. 8 para 1 “The distance matrix is then used to map all realizations into a Euclidian Space R, using the MDS method (multidimensional scaling). The result is a set of points in n-dimensional space, where each point represents a stratigraphic model. The spatial arrangement of the points corresponds as much as possible to the dissimilarity between models with the distance defined.” And Figure 5 Methodology of the sensitivity analysis. The aim of this workflow is to account for the non-linearity of the response while removing noise effect due to the spatial uncertainty).

Claim 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Rahim in view of Lee and in further view of Ortiz et al. (US 20160357887 A1), hereinafter Ortiz.
Regarding claim 6, Rahim in combination with Lee teaches the method of claim 1.
Rahim in combination with Lee does not appear to explicitly disclose wherein the model comprises an integrated model of a surface network model operatively coupled to the reservoir model.
However, Ortiz teaches wherein the model comprises an integrated model of a surface network model operatively coupled to the reservoir model (Ortiz [0005] “It is well understood that a conventional integrated-asset-model (IAM), which is illustrated in FIG. 6 and models the asset from the bottom of the reservoir to a surface facility, must be updated to reflect current reservoir, well, and surface facility conditions; otherwise, it loses its value. Each IAM may include a reservoir model, well models, surface facility models and economic models.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir model disclosed by Rahim in combination with Lee with the integrated model disclosed by Ortiz.
 One of ordinary skill in the art would have been motivated to make this modification in order to identify and evaluate a new asset during the asset lifecycle in total asset modeling (Ortiz [0015]).

Regarding claim 7, Rahim in combination with Lee teaches the method of claim 1.
Rahim in combination with Lee does not appear to explicitly disclose wherein the model comprises an integrated model of a surface network model operatively coupled to a plurality of reservoir models.
However, Ortiz teaches wherein the model comprises an integrated model of a surface network model operatively coupled to a plurality of reservoir models (Ortiz [0005] “It is well understood that a conventional integrated-asset-model (IAM), which is illustrated in FIG. 6 and models the asset from the bottom of the reservoir to a surface facility, must be updated to reflect current reservoir, well, and surface facility conditions; otherwise, it loses its value. Each IAM may include a reservoir model, well models, surface facility models and economic models.”).
Rahim, Lee and Ortiz are analogous art because they are from the same field of endeavor of reservoir modeling.  

 One of ordinary skill in the art would have been motivated to make this modification in order to identify and evaluate a new asset during the asset lifecycle in total asset modeling (Ortiz [0015]).

Regarding claim 18, the references teach the system of claim 17 wherein the model comprises an integrated model of a surface network model operatively coupled to the reservoir model (see rejection claim 6).


Claims 8-9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Rahim in view of Lee and in further view of Adendorff et al. (US 20170083822 A1), hereinafter Adendorff.
Regarding claim 8, Rahim in combination with Lee teaches the method of claim 1.
Rahim in combination with Lee does not appear to explicitly disclose wherein the objective function accounts for equipment condition.
However, Adendorff teaches wherein the objective function accounts for equipment condition ([0012] “There is a need to develop an effective and efficient method and system to support a maintenance planner (who will determine maintenance scheduling) in choosing the right time to perform maintenance on the machines and their components, with the goal of minimizing the total cost, which can include, for example, the total maintenance costs plus the cost of production losses due to equipment downtime. As uncertainty in equipment failure often plays a fundamental role in the total actual cost, while evaluating the right timing of maintenance activities, the solution has to take into account the risk and the impact of unexpected equipment failures. Moreover, the solution has to take into account the fact that, while anticipating a component replacement activity earlier than needed will reduce the equipment failure risk, the components cost due to unnecessary or premature replacement will increase.” And [0024] “The total expected impact on the maintenance resources and on the production level due to unplanned downtimes is finally an important weighted component of the global objective function to be optimized together the impact on the maintenance resources and on the production level due to planned downtimes.”).
Rahim, Lee and Adendorff are analogous art because they are from the same field of endeavor of optimization modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objective function disclosed by Rahim in combination with Lee with the equipment condition disclosed by Adendorff.
 One of ordinary skill in the art would have been motivated to make this modification in order to consider considering when and how machines and their components should be maintained (Adendorff [0011]) and reduce unexpected failures and reduce maintenance costs by avoiding premature maintenance (Adendorff [0014]).

Regarding claim 9, the references teach the method of claim 8. Lee further teaches a penalty function ([0014] “processing to reduce a penalty function” and [0055] “the penalty function in the objective may replace feasibility for all realizations deemed possible, sometimes referred to as "scenarios."”). Rahim in combination with Lee does not appear to explicitly teach wherein the objective function is penalized for equipment failure.
However, Adendorff further teaches wherein the objective function is penalized for equipment failure ([0012] “There is a need to develop an effective and efficient method and system to support a maintenance planner (who will determine maintenance scheduling) in choosing the right time to perform maintenance on the machines and their components, with the goal of minimizing the total cost, which can include, for example, the total maintenance costs plus the cost of production losses due to equipment downtime. As uncertainty in equipment failure often plays a fundamental role in the total actual cost, while evaluating the right timing of maintenance activities, the solution has to take into account the risk and the impact of unexpected equipment failures. Moreover, the solution has to take into account the fact that, while anticipating a component replacement activity earlier than needed will reduce the equipment failure risk, the components cost due to unnecessary or premature replacement will increase” And [0024] “The total expected impact on the maintenance resources and on the production level due to unplanned downtimes is finally an important weighted component of the global objective function to be optimized together the impact on the maintenance resources and on the production level due to planned downtimes.”).

Regarding claim 16, Rahim in combination with Lee teaches the method of claim 1.
Rahim in combination with Lee does not appear to explicitly disclose receiving a risk factor value and modifying the objective function based at least in part on the risk factor value.
There is a need to develop an effective and efficient method and system to support a maintenance planner (who will determine maintenance scheduling) in choosing the right time to perform maintenance on the machines and their components, with the goal of minimizing the total cost, which can include, for example, the total maintenance costs plus the cost of production losses due to equipment downtime. As uncertainty in equipment failure often plays a fundamental role in the total actual cost, while evaluating the right timing of maintenance activities, the solution has to take into account the risk and the impact of unexpected equipment failures. Moreover, the solution has to take into account the fact that, while anticipating a component replacement activity earlier than needed will reduce the equipment failure risk, the components cost due to unnecessary or premature replacement will increase.” And [0024] “The total expected impact on the maintenance resources and on the production level due to unplanned downtimes is finally an important weighted component of the global objective function to be optimized together the impact on the maintenance resources and on the production level due to planned downtimes.”).
Rahim, Lee and Adendorff are analogous art because they are from the same field of endeavor of optimization modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objective function disclosed by Rahim in combination with Lee with the risk factor modification of the objective function disclosed by Adendorff.


Regarding claim 19, the references teach the system of claim 17 wherein the objective function accounts for equipment condition and wherein the processor-executable instructions comprise instructions to receive a risk factor value and to modify the objective function based at least in part on the risk factor value (see rejection claim 16).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being obvious over Rahim in view of Lee and in further view of Bello et al. (US 20160356125 A1), hereinafter Bello.
Regarding claim 11, Rahim in combination with Lee teaches the method of claim 1.
Rahim in combination with Lee does not appear to explicitly disclose wherein the parameter values comprise at least one time dependent series of parameter values.
However, Bello teaches wherein the parameter values comprise at least one time dependent series of parameter values (Bello [0069] “Input data includes various types of information that is used to build the model. Examples of such information include well completion diagrams, full fluid composition from well test data and/or PVT report, well and/or wellhead instrument locations and datasheets (e.g., pressure sensors, temperature sensors, valves), and locations/existence of production devices such as safety valves, master valves, wing valves and transmitters. Other information includes well choke openings (current time), status, choke valve data and trim type, inflow control valve (ICV) current time, positions, status, ICV valve data and trim type (for multiple zones completed with ICV). Still other information includes before and after ICV pressures and temperatures, jumper and manifold isometrics, test separator pressure and temperature, and reservoir data information.” And [0071] “The system also employs an inverse model in conjunction with the forward model to perform functions such as calibration of the forward model and real time automatic adjustment of model parameters. The inverse model is used to generate real time estimates of parameters such as production rates (also referred to as well rates) and formation properties specific to a given measurement domain by numerically reproducing available measurements and comparing them to actual measurements. The inverse model employs an inversion algorithm that attempts to minimize an objective function that is dependent on the difference between actual measurement values and values estimated using the forward model.”).
Rahim, Lee and Bello are analogous art because they are from the same field of endeavor of reservoir modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Rahim in combination with Lee with the time dependent parameters of disclosed by Bello.
 One of ordinary skill in the art would have been motivated to make this modification in order to predict and forecast production performance for effective reservoir management and control (Bello [0001]) and update model parameters continuously or periodically and in real time (Bello [0018]).

Regarding claim 12, the references teach the method of claim 11. Rahim in combination with Lee does not appear to explicitly teach wherein the at least one time dependent series of parameter values comprises a time dependent series of well choke valve parameter values.
However, Bello further teaches wherein the at least one time dependent series of parameter values comprises a time dependent series of well choke valve parameter values ([0069] “Input data includes various types of information that is used to build the model. Examples of such information include well completion diagrams, full fluid composition from well test data and/or PVT report, well and/or wellhead instrument locations and datasheets (e.g., pressure sensors, temperature sensors, valves), and locations/existence of production devices such as safety valves, master valves, wing valves and transmitters. Other information includes well choke openings (current time), status, choke valve data and trim type, inflow control valve (ICV) current time, positions, status, ICV valve data and trim type (for multiple zones completed with ICV). Still other information includes before and after ICV pressures and temperatures, jumper and manifold isometrics, test separator pressure and temperature, and reservoir data information.” And [0071] “The system also employs an inverse model in conjunction with the forward model to perform functions such as calibration of the forward model and real time automatic adjustment of model parameters. The inverse model is used to generate real time estimates of parameters such as production rates (also referred to as well rates) and formation properties specific to a given measurement domain by numerically reproducing available measurements and comparing them to actual measurements. The inverse model employs an inversion algorithm that attempts to minimize an objective function that is dependent on the difference between actual measurement values and values estimated using the forward model.”).

Regarding claim 13, the references teach the method of claim 11. Rahim in combination with Lee does not appear to explicitly teach wherein the at least one time dependent series of parameter values comprises a time dependent series of gas lift parameter values.
However, Bello further teaches wherein the at least one time dependent series of parameter values comprises a time dependent series of gas lift parameter values ([0069] “Input data includes various types of information that is used to build the model. Examples of such information include well completion diagrams, full fluid composition from well test data and/or PVT report, well and/or wellhead instrument locations and datasheets (e.g., pressure sensors, temperature sensors, valves), and locations/existence of production devices such as safety valves, master valves, wing valves and transmitters. Other information includes well choke openings (current time), status, choke valve data and trim type, inflow control valve (ICV) current time, positions, status, ICV valve data and trim type (for multiple zones completed with ICV). Still other information includes before and after ICV pressures and temperatures, jumper and manifold isometrics, test separator pressure and temperature, and reservoir data information.” And [0071] “The system also employs an inverse model in conjunction with the forward model to perform functions such as calibration of the forward model and real time automatic adjustment of model parameters. The inverse model is used to generate real time estimates of parameters such as production rates (also referred to as well rates) and formation properties specific to a given measurement domain by numerically reproducing available measurements and comparing them to actual measurements. The inverse model employs an inversion algorithm that attempts to minimize an objective function that is dependent on the difference between actual measurement values and values estimated using the forward model.”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being obvious over Rahim in view of Lee and in further view of Round et al. (US 20130238303 A1), hereinafter Round.
Regarding claim 14, Rahim in combination with Lee teaches the method of claim 1. Rahim does not appear to explicitly teach a GUI on a display. However Lee further teaches comprising rendering a graphical user interface to a display ([0063] “exemplary embodiments of the output may comprise a result displayed on a graphical user”).
Rahim in combination with Lee does not appear to explicitly disclose linking output from at least two modeling frameworks to generate the model.
However, Round teaches linking output from at least two modeling frameworks to generate the model ([0028] “In an example embodiment, the management components 110 may include features of a commercially available simulation framework such as the PETREL.RTM. seismic to simulation software framework (Schlumberger Limited, Houston, Tex.). The PETREL.RTM. framework provides components that allow for optimization of exploration and development operations. The PETREL.RTM. framework includes seismic to simulation software components that can output information for use in increasing reservoir performance, for example, by improving asset team productivity. Through use of such a framework, various professionals (e.g., geophysicists, geologists, and reservoir engineers) can develop collaborative workflows and integrate operations to streamline processes.” And [0045] “As an example, an integrator may be provided to integrate one or more analyzers into a framework (e.g., optionally for performing one or more tasks associated with iterative workflows). In such an example, functionality provided by such one or more analyzers may be combined with native functionality of the framework (e.g., to enhance workflows, provide customized workflows, etc.).” And [0029] “As an example, the simulation component 120 may include one or more features of a simulator such as the ECLIPSE.TM. reservoir simulator (Schlumberger Limited, Houston Tex.), the INTERSECT.TM. reservoir simulator (Schlumberger Limited, Houston Tex.), etc. As an example, a reservoir or reservoirs may be simulated with respect to one or more enhanced recovery techniques (e.g., consider a thermal process such as SAGD, etc.).” And[0107] “As an example, through use of an integrator, a framework may instruct a computing system to render one or more GUI to a display along with various options that allow a user to examine the results, transform the results, manipulate the results, combine the GUIs, results with other results, etc. As to the nature of the one or more GUIs, they may be determined in part by one or more characteristics of an analyzer (e.g., type of analyzer, type of case or cases, results provided by the analyzer, etc.).”).
Rahim, Lee and Round are analogous art because they are from the same field of endeavor of reservoir modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Rahim in combination with Lee with the linked frameworks disclosed by Round.
 One of ordinary skill in the art would have been motivated to make this modification in order to develop collaborative workflows and integrate operations to streamline processes 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheidt et al. ("Uncertainty quantification in reservoir performance using distances and kernel methods--application to a west africa deepwater turbidite reservoir." SPE Journal 14.04 (2009): 680-692.) teaches generated realizations and selecting a subset of the realizations (pg. 680 col. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128